MEMORANDUM *
Smallwood filed this wrongful discharge action on July 17, 2001. The precise date of Smallwood’s discharge is unclear, but we know that he was discharged sometime prior to June 14, 1999, the date on which the union complained of Smallwood’s “[u]n-just [discharge.” In Nevada, a claim for wrongful discharge is subject to a two-year statute of limitations. See Palmer v. State, 106 Nev. 151, 787 P.2d 803, 804 (1990); Torre v. J.C. Penney Co., Inc., 916 F.Supp. 1029, 1030 (D.Nev.1996). Since Smallwood filed this action more than two years after his discharge, it was untimely.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.